Citation Nr: 1808299	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-12 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to a disability rating in excess of 10 percent for residuals of a right wrist fracture.  

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record. 

In March 2016, the Board remanded this case for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Clear and unmistakable evidence demonstrates that a left shoulder disability preexisted the Veteran's active duty service, and clear and unmistakable evidence demonstrates that this disability was not aggravated during service beyond the normal progress of the disorder.

2.  The Veteran's dominant hand is his right hand.

3. The Veteran has severe limitation of motion of the wrist with periods of locking and cramping resulting in an inability to move the joint.  

4. The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for a left shoulder disability have not been met. 38 U.S.C. §§ 1101, 1110, 1111, 1131, 1153, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).

2. The criteria for rating of 30 percent rating, for right wrist disability are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5214 (2012).

3. The criteria for a TDIU are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the March 2016 Board remand directed the RO to obtain the Veteran's Social Security Administration (SSA) records. In December 2016, SSA informed VA that there were no medical records. In December 2016, the RO sent a letter to the Veteran requesting any SSA records he might have in his possession. In December 2016, the Veteran responded by sending a copy of a SSA decision granting him SSA disability benefits. 

II. Service Connection for Left Shoulder Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When an issue is raised as to whether the disorder claimed by the Veteran preexisted service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service; (2) and was not aggravated by such service. See 38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). This statutory provision is referred to as the "presumption of soundness." Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service. See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; 38 C.F.R. § 3.304 (b) ("Only such conditions as are recorded in examination reports are considered as noted"). 

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability. In that case, 38 U.S.C. § 1153 applies and the burden falls on the claimant, not VA, to establish aggravation. Wagner, 370 F.3d at 1096. 

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service, although the degree of worsening may not be enough to warrant compensation. Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability); Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994) ("temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened").

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a), (b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that his left shoulder disability preexisted service, but was aggravated by his time in service. 

The Veteran's September 1970 service entrance examination report does not note any left shoulder disability upon entrance to service. Service treatment records indicate that in December 1970, the Veteran dislocated his left shoulder. A service treatment note stated that the Veteran had recurrent dislocation of the left shoulder. In service the Veteran was examined by an orthopedist who recommended that the Veteran be discharged due to his recurrent left shoulder dislocations. A 1970 narrative summary shows the Veteran appeared before a medical board and reported that he dislocated his shoulder on two occasions prior to enlistment. He stated he reported this information to the enlistment examiners, but it was not considered disqualifying. The medical board found the Veteran's left shoulder recurrent dislocation existed prior to enlistment, not misconduct, and not incurred in line of duty. The medical board opined that the Veteran's disability was not incurred in-service or aggravated in-service. The Veteran was subsequently discharged.

The Veteran's private medical records confirm the Veteran dislocated his shoulder on two occasions prior to service (November 1969 and June 1970).  Post-service, in December 1977, the Veteran underwent a shoulder reconstruction for chronic recurrent dislocation of the left shoulder. The Veteran's post-service VA treatment records indicate that the Veteran continued to experience pain in his left shoulder. 

The Veteran underwent a VA examination in March 1971. The Veteran's presented with slight pain in his shoulder. The Veteran had an x-ray that found that the Veteran had evidence of Hill-Sachs disease. The Veteran was diagnosed with repeated dislocation left shoulder associated with occasional pain in the posterior aspect of the joint.  

In December 1998, the Veteran underwent another VA examination. The Veteran reported that he had surgery on his left shoulder. The Veteran stated he had not had a dislocation since sometime in the early 1970s. The examiner diagnosed the Veteran with residual postoperative recurrent left shoulder dislocations with arthritis. 

In June 2017, the Veteran underwent another VA examination. The Veteran reported that he injured his shoulder in-service while swimming for training. The Veteran stated that after he separated from service he had trouble with his shoulder popping out of its socket. He stated he had surgery on his shoulder in the early 1980s. The examiner opined that the Veteran's left shoulder disability clearly and unmistakably existed prior to service. The examiner reasoned that evidence from medical records in November 1969 indicated the Veteran was hospitalized for a left shoulder dislocation. Further, the examiner noted that a recurrence occurred in June 1970 due to swimming. The examiner also opined that there is clear and unmistakable evidence that the Veteran's left shoulder was not aggravated by service because an increase in disability was the natural progress of the preexisting condition. The examiner reasoned that the Veteran reinjured his shoulder while swimming, which was the same type of injury incurred in June 1970, suggesting that the Veteran shoulder was already in a state predisposed to recurrent dislocations from a similar mechanism (swimming/ shoulder abduction/ external rotation/ extension). The examiner noted that swimming is neither specific to active duty nor uncommon and dislocation outside of active duty activities would have likely occurred. The examiner concluded that the determination that evidence is clear and unmistakable that the Veteran's condition was not aggravated by service because any increase in disability was due to the natural progress of the preexisting condition. 

In multiple statements the Veteran reported that he dislocated his shoulder in basic training while swimming and that he continued to experience dislocations and pain. 

The Veteran testified in a February 2016 Board hearing. The Veteran stated that he had alerted the service of his previous left shoulder dislocations, but the service did not note anything he had told them. The Veteran stated the during exercise training, in a pool, he dislocated his shoulder. The Veteran stated he was discharged because of his left shoulder dislocation. The Veteran stated that service aggravated his left shoulder. The Veteran testified that a VA doctor told him that anytime a shoulder is dislocated, the shoulder is aggravated.

As to whether the presumption of soundness has been rebutted in this case, the Board finds that the Veteran's left shoulder disability clearly and unmistakably preexisted service. Treatment records prior to the Veteran's service note two instances of left shoulder dislocation. The Veteran's Board hearing testimony, his statements in-service, and statements post-service all indicated that he had shoulder dislocations prior to service. Finally, the VA examination opinion that the Veteran's shoulder dislocation disability clearly and unmistakably preexisted service. Therefore, the Board finds that there is clear and unmistakable evidence that the Veteran's left shoulder disability preexisted service. 

As to the second requirement that must be met to rebut the presumption of soundness, the Board further finds that the Veteran's left shoulder disability clearly and unmistakably was not aggravated by service. The medical board that recommended that the Veteran be discharged from service opined that the Veteran's preexisting shoulder disability was not aggravated by service. Further, the June 2017 VA examination found that the Veteran's left shoulder disability clearly and unmistakably was not aggravated in service because the Veteran's left shoulder was predisposed to dislocation prior to entering service and further dislocation was due to the natural progress of his shoulder condition. 

The Board notes that the Veteran's statement that he experienced increased left shoulder symptomatology in service is competent and credible. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, his perception of the effect of his in-service duties on the aggravation of his shoulder disability must be viewed in light of the medical evidence of record which objectively found that the left shoulder disability clearly and unmistakably was not aggravated during active service. In light of the service medical board opinion and the June 2017 VA examination, the Board finds that the lay evidence is outweighed by the objective evidence of record as a determination as to whether the Veteran's underlying left shoulder pathology permanently or chronically worsened in service requires, in part, medical expertise and knowledge with application of relevant medical principles to the particular facts of a case.  Further the Veteran's statement that that a VA doctor told him that any dislocation would be considered aggravation the Veteran's condition is competent, however the Board gives this opinion limited probative value because the opinion did not provide any rationale. 

Thus, the Board finds that the presumption of soundness has been rebutted. With the presumption of soundness rebutted, the burden is now on the Veteran to prove that his left shoulder disability was aggravated by service.  See 38 U.S.C. § 1153. Again, the Board finds that the most probative evidence of record is the most recent June 2017 VA medical opinion on this matter as outlined and discussed above. There is no contrary evidence of record of equal probative weight. Thus, service connection is not warranted. See 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Increased Rating Right Wrist

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2017). The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1(2017). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2017). Otherwise, the lower rating will be assigned. Id. All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. The schedule recognizes that disability from distinct injuries or diseases may overlap. See 38 C.F.R. § 4.14 (2017). However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided. Id. 

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999). In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection. See Fenderson, 12 Vet. App. at 125; 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017). For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred. See Hart, 21 Vet. App. at 509 (noting that "the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim"); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2). 

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating). With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse. 38 C.F.R. § 4.45. VA examinations of joints are required to record a Veteran's relevant joint's active and passive ranges of motion, and to test a Veteran's relevant joint for pain on both active and passive motion, in weight bearing and non-weight bearing, and, if possible, to conduct similar tests on a Veteran's opposite, undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).

Sections 4.40 and 4.45 of the regulations thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the factors discussed in the preceding paragraph, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint). VA regulations and governing case law anticipate that examiners will offer opinions regarding additional functional loss due to flare ups, including estimates of additional loss of range of motion in degrees where appropriate, and that the Board shall ensure that examiners have evaluated all procurable and assembled information before determining that such estimates cannot be made. Sharp v. Shulkin, 29 Vet. App. 26 (2017).

A higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40); see also Correia v. McDonald, supra.   

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. See 38 C.F.R. § 4.59 (2017). Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

The Veteran is service-connected for a right wrist fracture with residual pain of the dominate hand under DC 5003-5215. The Veteran's disability rating under DC 5003-5215 is 10 percent. 

DC 5003 specifies that arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2017). If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. Id. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id. For purposes of rating disability from arthritis, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee and ankle. 38 C.F.R. § 4.45 (f).

Pursuant to DC 5215, a 10 percent rating is warranted where palmar flexion is limited in line with the forearm, or where dorsiflexion is less than 15 degrees. 38 C.F.R. § 4.71a, DC 5215. This is the maximum schedular rating based on limitation of motion of either the major or minor wrist under this diagnostic code. 

Diagnostic Code 5214 applies to ankylosis of the wrist. Diagnostic Code 5214 provides the following ratings for a major extremity: 30 percent for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion; 40 percent for ankylosis in any other position except favorable; and 50 percent for unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation. Diagnostic Code 5214 notes that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125. 38 C.F.R. § 4.71a. 

As noted above that Veteran currently has a 10 percent disability rating for residuals of a right wrist fracture. A higher rating for a dominant (major) wrist requires that the wrist ankylosed. Ankylosis is defined as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259  (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).Therefore, the central inquiry for the Board is to determine whether the Veteran disability is manifested by right wrist ankylosis.  

Post-service treatment records throughout the entire rating period on appeal reflect that the Veteran sought treatment for right wrist pain. Records do not indicate that the Veteran had right wrist ankylosis. 

The Veteran underwent a VA examination in October 2009. The examiner found that the Veteran did not have wrist joint ankylosis. The examiner found that the Veteran's right wrist fracture with residual pain caused functional effects on daily activities. The examiner noted he had mild difficulty with chores, exercise, sports, and recreation. 

The Veteran underwent another VA wrist examination in June 2017. The Veteran reported that he had constant wrist pain, which was worse with overuse and weather change. Upon examination the examiner found that the Veteran was right hand dominant. The examiner found that the Veteran did not have right hand ankylosis. The examiner found that the functional impact of the Veteran's residuals of a right wrist fracture caused impediments to duties involving lifting, carry, and dexterity. The Veteran was able to self-dress, bathe, feed, and toilet without assistance.  The Veteran walked and swam for exercise, but was unable to participate in sports and could no longer fish. Addressing the Veteran's flare ups the Veteran reported that he had difficulty to say how frequent they occurred because he was in near constant pain. The Veteran stated the severity was 10 out of 10 (with a baseline of 8 out of 10) and the duration was near constant. The Veteran stated the functional impact of a flare up was he wanted to crawl under the bed. The examiner found that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups. The examiner noted further that the Veteran was not experiencing a flare at the time of the examination and it was not feasible to provide additional range of motion loss due to a flare without resorting to mere speculation. Muscle strength was normal and there was no muscle atrophy.  

The Veteran consistently stated that his right wrist would lock up and give him pain that he was unable work as a laborer and a heavy equipment operator. The Veteran stated he had limited movement in his right wrist. 

The Veteran testified in a Board hearing in February 2016. The Veteran testified he is right handed. The Veteran stated that his right wrist cramped up. The Veteran stated that his wrist had gotten worse and he noted that he had to wear a brace for his wrist recently. The Veteran stated the brace helped relive some pressure and the mobility of the wrist. The Veteran stated he could not pick things up, he had difficulty holding things for a long period of time, he had difficulty driving, and he had difficulty bathing. He stated that he was forced to take medication because of the pain. He stated that he had to do everything with his left hand such as cooking. He stated he could not play sports anymore. He stated he was a heavy equipment operator and that he could no longer operate the handles. 

The Board finds that the Veteran is right-handed and, thus, his service-connected right wrist disability affects his major extremity. The Board acknowledges his documented decline in the Veteran's right wrist range of motion and on most recent examination in 2017, the range of motion of the right wrist in all directions was severely limited. However, the Board notes that there are no medical or objective findings which purport to show any evidence of a right wrist joint fixation consistent with ankylosis. The VA treatment records do not indicate that the Veteran had ankylosis, and the October 2009 and June 2017 VA examinations both found the Veteran did not have right wrist ankylosis.

The Board has also considered the special considerations applicable to rating disabilities under Correia and DeLuca as well as the regulations that those cases interpret. The guidance in these case is meant to ensure that Veterans are compensated at the actual levels of disability that their conditions manifest during active phases of their conditions after repeated use, during flare ups, on weight bearing or non-weight bearing conditions, or other circumstances. Correia, 28 Vet. App. 158; DeLuca, 8 Vet. App. 202. As the currently assigned 10 percent rating is the highest schedular rating for limitation of motion of the wrist, the regulatory provisions (38 C.F.R. §§ 4.40 , 4.45) pertaining to functional loss are not for application. Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also Sharp v. Shulkin, 29 Vet. App. 26 (2017). 

However, as noted, if two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2017). The evidence of record indicates that the Veteran's right wrist condition increased in severity in a manner that is relevant to the Board's consideration. Under the relevant rating criteria, the Veteran is not entitled to a higher disability rating in the absence of ankylosis. However, the Veteran has reported that he has recurrent episodes where the right wrist becomes essentially ankylosed (fixed or locked) especially during flares and he is essentially unable to move the joint. While the VA examiner in the June 2017 VA examination did not provide an opinion as to whether the Veteran had ankylosis during a flare-up, the Board finds that the VA examiner did not evaluate the Veteran's statements that his wrist would sometimes lock up. Notably, the examiner did find that the examination was neither medically consistent or inconsistent with the Veteran's statements describing severe pain (10 out of 10) and resulting functional loss during periods of exacerbation. Thus, the Board finds that those considerations do warrant an increase in the Veteran's compensation. The Veteran indicated that flare-ups result in his right wrist locking and cramping, which the Board finds that along with the demonstrated severe limited motion overall is more analogous to favorable ankylosis of the right wrist than to limitation of motion. Therefore, the Board finds that the symptomatology reported by the Veteran more nearly approximates that of ankylosis and results in entitlement to additional compensation. See 38 C.F.R. § 4.7. Therefore, the Veteran is entitled to a disability rating of 30 percent for his residuals of his right wrist fracture.

The Board finds that the evidence of record does not indicate or suggest that there is symptomatology analogous to unfavorable ankylosis. Therefore, a rating of 40 percent is not warranted for the Veteran's wrist disability. After careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign higher disability rating than that currently assigned. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In this regard, the Board notes that a separate 10 percent rating is already in effect for right upper extremity peripheral neuropathy associated with the service-connected right wrist fracture residuals.  

Affording the Veteran the benefit of doubt, the Board finds that the 30 percent rating under Diagnostic Codes 5003-5214 is warranted based upon the findings as outlined above. Therefore, a 30 percent compensable rating is warranted from June 19, 2008, the date the claim was received. The claim for an increased rating is granted to that extent.


III. TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (a)(1) (2017). A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a) (2017). Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history. Pederson v. McDonald, 27 Vet. App. 276 (2015). 

The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Here, the Veteran is service-connected for residuals of a right wrist fracture rated at 30 percent disabling ; and also service-connected right upper extremity peripheral neuropathy associated with residuals of right wrist fracture rated at 10 percent disabling. Since October 2009, Veteran's combined disability rating is 40 percent. The Veteran does not meet the schedular criteria for TDIU and his claim must be considered on an extraschedular basis. 38 C.F.R. § 4.16 (b).

The issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16 (b) (2017); Fanning v. Brown, 4 Vet. App. 225 (1993). The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In this case, remand for referral of this case for consideration of an extraschedular TDIU is not warranted.

Evidence in the record indicates that the Veteran highest level of education is a high school degree. The Veteran worked as a cashier, in construction, and as a heavy machine operator. The Veteran stated that he last worked in 1998.

A November 2002 SSA decision found that the Veteran was too disabled to work in November 1999. The SSA decision found that the Veteran's disorder of the back and discogenic and degenerative disorders of muscle, ligament, and fascia caused severe impact on the Veteran's ability to work. The SSA decision found that the Veteran was unable to lift or carry in excess of 10 pounds; could not walk, stand, or sit for prolong time periods; and had limitations of climbing, balancing, kneeling, crouching, crawling, and stooping. 

The Veteran reported that stated that his right wrist, left shoulder disability and his heart cause him to be unemployable. 

In February 2017, the Veteran testified at a Board hearing. The Veteran stated he worked construction all of his life. He stated he was a heavy equipment operator and that he could no longer operate the handles. 

The Veteran underwent a VA wrist examination in June 2017. The examiner found that the functional impact of the Veteran's residuals of a right wrist fracture caused impediments in duties involving lifting, carry, and dexterity.

The Board finds that a referral for extraschedular TDIU is not warranted. SSA found that the Veteran was disabled due to his back and lower extremity disabilities, which are not service-connected.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991). In this case, the SSA determination provides probative evidence against a TDIU because it shows that nonservice-connected disabilities impact his ability to work. The evidence of record shows that the Veteran has nonservice-connected disabilities that cause unemployment. While the Veteran's statement that his wrist caused him to be unemployable is competent it is not credible because the evidence indicates that other non-service connected disabilities cause his unemployability. As the evidence does not show that the Veteran's service-connected disabilities alone preclude employment, remand for referral of this case for consideration of an extraschedular TDIU is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a left shoulder disability is denied.

Entitlement to a disability rating of 30 percent for the service-connected right wrist fracture residuals is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is denied. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


